Case 16-14865-elf         Doc
                            Filed 09/09/21 Entered 09/09/21 16:54:32                         Desc Main
                             Document     Page 1 of 1
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Betty Jean Brewer                                BK NO. 16-14865 ELF
                                     Debtor(s)
                                                         Chapter 13
 U.S. Bank National Association, as
 Trustee for CVF II Mortgage Loan Trust                  Related to Claim No. 7
 II
                               Movant
               vs.

 Betty Jean Brewer
                                     Debtor(s)

           William C. Miller Esq.,
                  Trustee

                    AMENDED CERTIFICATE OF SERVICE OF
                 RESPONSE TO NOTICE OF FINAL CURE PAYMENT

 I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
 mentioned was, more than 18 years of age and that on July 29, 2021, I served the above captioned
 pleading, filed in the proceeding on the parties below via electronic notification:

 Attorney for Debtor(s)
 Michael W. Gallagher, Esq.
 401 West Johnson Highway, Suite 4
 East Norriton, PA 19401

 Trustee
 William C. Miller Esq.
 P.O. Box 1229
 Philadelphia, PA 19105


 And on September 9, 2021, I served the above captioned pleading, filed in the proceeding on the
 parties at the addresses shown below:
                                                         Attorney for Debtor(s)
 Debtor(s)                                               Michael W. Gallagher, Esq.
 Betty Jean Brewer                                       401 West Johnson Highway, Suite 4
 1538 Powell Street                                      East Norriton, PA 19401
 Norristown, PA 19401




 Dated: September 9, 2021
                                                     /s/Rebecca A. Solarz, Esquire
                                                     Rebecca A. Solarz, Esquire
                                                     Phone: (215) 825-6327
                                                     Email: rsolarz@kmllawgroup.com
